Citation Nr: 0844527	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-35 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome with spastic colon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in November 2008.  A 
transcript of the hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a VA examination is necessary in order 
to decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination,  Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The veteran's service medical records show that he was 
hospitalized in April 1974 for abdominal pain.  He reported 
that he was well until approximately eight days prior to 
admission, when he developed a sore throat, malaise, and an 
occasional cough.  Several days later, he developed left 
upper quadrant, nonradiating pain, which increased two days 
prior to admission and became constant.  Bowel movements were 
normal.  There were no symptoms of urinary tract infection.  
There was no prior history of abdominal pain.  Physical 
examination revealed hyperactive bowel signs with left lower 
quadrant tenderness without rebound.  The veteran was placed 
on intravenous fluids for 24 hours which resolved all 
symptoms.  Subsequent abdominal examination was normal.  The 
discharge diagnosis was gastroenteritis.  The veteran was 
discharged to full duty and noted to be fit for same.

On discharge examination in July 1974, the veteran's abdomen 
and viscera were noted to be normal.  

A December 1993 private medical record indicates a diagnosis 
of probable irritable bowel syndrome.  In February 1994 the 
veteran was noted to have been on sick leave since May 1993 
due to recurrent episodes of abdominal, colicky pain.  

An August 1994 private medical record notes the veteran's 
reported history of upper abdominal pain and distress, 
diarrhea, and flushing for the previous three years.  

Based on the above, the Board finds that there are persistent 
symptoms of the claimed disability and assertions by the 
veteran that such symptoms might be associated with the 
veteran's active military service.  An opinion should be 
sought to determine the etiology of the claimed disability.  

Accordingly, the case is REMANDED for the following action:

Forward the claims file to a VA examiner 
with the appropriate expertise to 
determine the nature and etiology of the 
veteran's claimed irritable bowel 
syndrome.  

Upon review of the claims file, the 
examiner should specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present irritable 
bowel syndrome is related any disease or 
injury in service.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




